Exhibit 10.1

 



MEMORANDUM REGARDING SERVICES

OF REBECCA HERSHINGER

 

1. Engagement. You are being engaged as the Chief Financial Officer of the
Company commencing on the confirmation thereof by the Board of Directors. You
will have such duties and responsibilities as are customary for similar
executives acting as Chief Financial Officer of a public company. We agree that
your services will be non-exclusive and part-time to the Company but that such
services will be rendered on a priority basis. You will report to the Chief
Executive Officer and the Board of Directors of the Company.

 

2. Services and Compensation. As the Chief Financial Officer, you will be
expected to supervise the accounting staff of the Company especially as it
relates to the management of the Company’s independent auditors and preparation
for filing of the Company’s SEC reports. Your compensation will be structured as
follows:

 

A.$20,000 will be paid to you ratably over the next 6 weeks to cover your
services in connection with the preparation and filing of the Company’s Q3 2014
10Q, any changes to the Company’s accounting systems and procedures deemed
necessary, preparation of required 8K reporting as needed, assistance with the
2015 forecast, as well as your general accounting and financial advice that come
up in the ordinary course of business through the course of the following eight
months.

B.We will guarantee you $25,000 in respect of all services in connection with
the preparation and filing of the Company’s 2014 10K with the understanding that
such amount represents a minimum of 200 hours.  If it were to take more than 200
hours, you will bill us at 50% of your customary hourly rate capped at 50 hours
(an additional $3,125) for a total maximum of $28,125. The guaranteed payment
and any overages will be paid ratably over the three month period prior to the
filing date of the Company’s 2014 10K on a bi-weekly basis.

C.$10,000 will be paid to you ratably over the 6 weeks period prior to the
filing date of the Company’s 2015 Q1 10Q to cover your services in connection
with the preparation and filing of that report payable on a bi-weekly basis.

D.Any significant transactions or projects outside of the scope of the items
specifically listed above and outside of the normal course of business would be
billed hourly at your customary hourly rate.  In the interest of clarity, items
that are outside of the scope of the above paragraphs include but are not
limited to mergers, business acquisitions or dispositions; the issuance of any
complex debt or equity instruments; the adoption of an Omnibus stock options
plan, etc.  Tasks related to these types of transactions could include but are
not limited to initial assessment of the accounting treatment and financial
reporting requirements, assistance in drafting the required documentation (for
example, an Omnibus stock option plan, securities purchase agreements, merger
agreements, etc.), assistance in drafting any required related SEC filings such
as 8-Ks, S-1s, or S-8s, and the final accounting treatment and disclosure
required in the relevant 10Q or 10K.

E.Your compensation at the end of the 8 month period will be subject to mutual
good faith negotiations.

F.Out-of-pocket direct expenses incurred by CFO Advisory Services, Inc. for the
clear benefit of the Company will be billed separately. Out of pocket costs
include, but are not limited to travel, reproduction and shipping costs.

 

 



1

 

 

3. Independent Contractor Status.

 

A. It is understood and agreed that the performance of any services in respect
of this Agreement is not intended to and does not create the relationship of
employer-employee, for any purposes whatsoever, the relationship between such
parties, including the Company on the one hand and CFO Advisory Services, Inc.
on the other hand, being intended to be that of independent contracting parties
only.

 

B. You shall not be entitled to receive, and shall not receive any Company
employee fringe benefits including but not limited to life, health or accident
insurance coverage, vacation or pension benefits, if any. It is understood that
you will be covered by the Company’s directors and officer’s liability
insurance.

 

4. Confidentiality. You agree that during and after the term of your engagement
with the Company, you will hold all confidential or proprietary information of
the Company in the strictest confidence, and you will not use or exploit or
otherwise disclose any such information other than as necessary in the course of
your engagement or as required by applicable law and as disclosed to and
approved by the Company.

 

If you are in agreement with the above outline please sign a copy of this
letter. We are very pleased and excited that you will be joining us and know
that you will be an excellent addition to our team.

 





Genius Brands International, Inc.

 

By: /s/ Gregory B. Payne

Name: Gregory B. Payne

Title: EVP

 

Engagement Accepted and Agreed as of the

Date first written above:

 

CFO Advisory Services, Inc.

 

/s/ Rebecca D. Hershinger

Rebecca D. Hershinger

Principal

 

Date 10/24/2014

 



2

 

